NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

In the Interest of J.A., a child,  )
___________________________________)
                                   )
G.A.R.,                            )
                                   )
               Appellant,          )
                                   )
v.                                 )              Case No. 2D18-376
                                   )
DEPARTMENT OF CHILDREN and         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
___________________________________)

Opinion filed July 11, 2018.

Appeal from the Circuit Court for Pasco
County; James R. Stearns, Judge.

Ryan Thomas Truskoski of Ryan Thomas
Truskoski, P.A., Orlando, for Appellant.

Bernie McCabe, State Attorney and Leslie
M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Joshua Byrne
Spector, Miami, for Appellee Guardian ad
Litem Program.


PER CURIAM.

             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.